Citation Nr: 1023659	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus or 
bilateral foot pain, variously diagnosed, to include as 
secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from June 1987 to January 
1988 and from May 1989 to May 1993, as well as a period of 
verified reserve component service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In February 2008 and February 2009, the 
Board remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the February 2009 remand, the Board requested, in part, 
that the RO obtain a supplemental opinion on whether the 
Veteran's foot disorder, to include pes planus, has been 
aggravated by his service-connected bilateral knee disability 
and lumbar disability.  In doing so, the examiner was asked 
to discuss Dr. Shultz's January and August 2005 assessments.

Accordingly, the RO forwarded the claims folder to the 
examiner who examined the Veteran in October 2008.  In a May 
2009 supplemental opinion, the examiner stated that, from a 
podiatric review of the examination and of the Veteran's 
history, he does not see a relationship between the Veteran's 
congenital pes planus and his knees and back.  The examiner, 
however, did not discuss Dr. Shultz's January and August 2005 
assessments.  Compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary and, thus, 
this case must be returned for further development.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  



Accordingly, the case is REMANDED for the following actions:

1.  Obtain any pertinent VA or other 
inpatient or outpatient treatment records 
subsequent to January 2010.  The Veteran 
should also be offered an opportunity to 
identify or submit any non-VA clinical 
records not yet associated with the claims 
files, especially any clinical records 
such as podiatric or physical therapy 
treatment, records of orthotic treatment 
or prescriptions, or other records that 
might demonstrate the nature or etiology 
of the Veteran's current foot pain.  All 
attempts to procure records should be 
documented in the claims files.  If VA 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims files and the 
Veteran and his representative should be 
informed of any such problem.

2.  Arrange for the VA examiner who 
examined the Veteran in October 2008 and 
provided the supplemental opinion in May 
2009 to again review the claims files.  
The report should state that the review 
was performed.  The determination as to 
whether an additional examination is 
needed is left to the examiner's 
discretion.  If the examiner is no longer 
available, please forward this request for 
a supplemental opinion to another 
examiner, who should opine whether it is 
as likely as not that any diagnosed foot 
disorder, to include pes planus, has been 
aggravated by the Veteran's service-
connected bilateral knee disability and 
lumbar disability.  In doing so, the 
examiner must discuss Dr. Shultz's January 
and August 2005 assessments.  The 
rationale for all opinions expressed 
should be set forth in a legible report.

3.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

